
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


AMENDMENT NO. 1 TO
STOCK PURCHASE AGREEMENT


        This AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT (this "Amendment"), is
made and entered into as of October 31, 2003, by and between HEALTH NET, INC., a
Delaware corporation (the "Seller"), and FIRST HEALTH GROUP CORP., a Delaware
corporation (the "Purchaser").

        WHEREAS, Purchaser and Seller are parties to that certain Stock Purchase
Agreement, dated as of September 2, 2003 (the "Purchase Agreement"); and

        WHEREAS, pursuant to Section 8.1 of the Purchase Agreement, Purchaser
and Seller desire to amend the Purchase Agreement as provided in this Amendment.

        NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

1.    Amendments to the Purchase Agreement.    

1.1Section 1.1(b) of the Purchase Agreement is hereby amended to read in its
entirety as follows:

Purchase Price. The consideration to be paid by the Purchaser at the Closing for
the Shares shall be an amount equal to $79,500,000 (the "Purchase Price"),
payable in the manner set forth in Section 1.2. Within thirty (30) days
following the Closing Date, as a credit to the Purchase Price, the Seller shall
pay the Purchaser by wire transfer of immediately available funds to a
designated account of the Purchaser an amount equal to the sum of the balances
as of the Closing Date for the following general ledger account numbers: 232200,
232210, 232215, 232220, 232250, 232260, 232270, 232280, 232300, 232320, 232350,
232355, 232360, 232390, 232400, 232405, 232410, 232420, 232440, 240001, 240002,
240003, 240004, 240005, 240006, 240007, 240009, 240010, 240011, 240013, 240017,
240018, 240023, 240038, 241001, 241003 and 241210. An allocation of the Purchase
Price as between the Shares, the Workers' Compensation Network Access Agreement
and the Non-Compete Agreement shall be made by the parties within the time
frames and pursuant to the procedures set forth in Section 4.14(b).

1.2Section 4.7(a) of the Purchase Agreement is hereby amended to read in its
entirety as follows:

Filing of Tax Returns. Subject to Section 4.7(d), Seller shall prepare and
timely file or cause to be filed all Tax Returns that are required to be filed
by or with respect to any Company Group member for Tax Periods ending on or
before the Closing Date, and shall pay all Taxes due with respect to such Tax
Returns. Seller shall promptly provide Purchaser with copies of all such Tax
Returns insofar as such Tax Returns relate to any Company Group member. Seller
shall not file any Tax Return relating to a Pre-Closing Tax Period without
Purchaser's consent if the filing of such Tax Return may cause a net increase in
the Tax liability of any Company Group member for a Post-Closing Tax Period.
Purchaser shall prepare and timely file or cause to be filed all Straddle Period
Tax Returns relating to the Company Group and shall pay all Taxes due with
respect to such Tax Returns; provided, however, that Seller shall pay Purchaser
within 10 days of receiving written notice from Purchaser for any amount owed by
Seller pursuant to Section 4.8(b)(i) with respect to any such Tax Returns.
Purchaser and Seller agree to cause the Company Group members to file all Tax
Returns for the period including the Closing Date on the basis that the relevant
taxable period ended as of the close of business on the Closing Date, unless the
relevant Tax Authority will not accept a Tax

1

--------------------------------------------------------------------------------

Return filed on that basis. Notwithstanding the foregoing, no extraordinary item
within the meaning of Treasury Regulation Section 1.1502-76(b)(2)(ii)(C) that
occurs or results from a transaction that takes place after the Closing shall be
included on the Tax Returns filed by Seller. Except as described below and to
the extent that Seller is required, by the applicable terms of the California
unity of enterprise filing requirements, to prepare and file IRS Form W-2 for
California employees for periods prior to and including the Closing Date,
Purchaser shall timely prepare and file on behalf of the Company Group all
information returns for 2003, including, but not limited to, IRS Form W-2.
Seller shall provide to Purchaser all information it may have which is necessary
for the preparation of such information returns, including all IRS Form W-4's,
not less than 60 days following the Closing. Seller shall timely prepare and
file on behalf of the Company Group all IRS Form 1099 statements and Purchaser
shall promptly reimburse Seller for all reasonable and necessary out-of-pocket
expenses incurred by Seller in connection with the preparation and filing of
such statements. Purchaser shall provide to Seller all information it may have
which is necessary for the preparation of such statements as soon as reasonably
practicable following December 31, 2003.

1.3Section 4.10(a) of the Purchase Agreement is hereby amended to read in its
entirety as follows:

As of the Closing, each Company Employee shall be employed by a Company Group
Member. Any and all severance costs related to the termination of Thomas E. Ash,
if any, by Seller before or after the Closing Date shall be borne by Seller.

1.4The definition of Intercompany Account contained in Section 7.1 of the
Purchase Agreement is hereby amended to read in its entirety as follows:

Intercompany Accounts: all amounts that any Company Group member owes to the
Seller and/or any of the Seller's Affiliates (other than to other Company Group
members) on the Closing Date, and all amounts that the Seller and/or any of the
Seller's Affiliates (other than Company Group members) owe Company Group members
on the Closing Date, including, without limitation, those with the following
general ledger account numbers: 124900, 126099, 230090, 270000 and 270003;
provided, however that Intercompany Account shall expressly exclude those
accounts with the following general ledger account numbers: 232200, 232210,
232215, 232220, 232250, 232260, 232270, 232280, 232300, 232320, 232350, 232355,
232360, 232390, 232400, 232405, 232410, 232420, 232440, 240001, 240002, 240003,
240004, 240005, 240006, 240007, 240009, 240010, 240011, 240013, 240017, 240018,
240023, 240038, 241001, 241003 and 241210.

2.    Definitions.    Any capitalized terms used but not defined in this
Amendment shall have the meaning ascribed to such terms in the Purchase
Agreement.

3.    Limited Amendment.    This Amendment is limited by its terms and does not
and shall not serve to amend or waive any provision of the Purchase Agreement
except as expressly provided for in this Amendment. The Purchase Agreement, as
amended by this Amendment, is hereby ratified and confirmed and shall continue
in full force and effect.

4.    Counterparts.    This Amendment may be executed in one or more
counterparts (including by means of facsimile signature pages), each of which
shall be considered an original instrument, but all of which shall be considered
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to
each of the parties hereto.

[the remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as of the date first above written.

    HEALTH NET, INC.
 
 
By:
 
/s/  B. CURTIS WESTEN      

--------------------------------------------------------------------------------

Name: B. Curtis Westen
Title: Senior Vice President, General Counsel and
Secretary
 
 
FIRST HEALTH GROUP CORP.
 
 
By:
 
/s/  EDWARD L. WRISTEN      

--------------------------------------------------------------------------------

Name: Edward L. Wristen
Title: President and CEO

3

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
